  Case 14-18360         Doc 44     Filed 01/07/19 Entered 01/07/19 08:45:38              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-18360
         Jeffrey S Remus

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/15/2014.

         2) The plan was confirmed on 08/05/2014.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
11/15/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 09/10/2018.

         6) Number of months from filing to last payment: 52.

         7) Number of months case was pending: 56.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $2,301.00.

         10) Amount of unsecured claims discharged without payment: $9,205.38.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-18360        Doc 44     Filed 01/07/19 Entered 01/07/19 08:45:38                     Desc Main
                                    Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor             $5,500.00
        Less amount refunded to debtor                           $0.00

NET RECEIPTS:                                                                                   $5,500.00


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $3,800.00
    Court Costs                                                             $0.00
    Trustee Expenses & Compensation                                       $217.56
    Other                                                                   $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                               $4,017.56

Attorney fees paid and disclosed by debtor:                $200.00


Scheduled Creditors:
Creditor                                     Claim         Claim            Claim       Principal      Int.
Name                               Class   Scheduled      Asserted         Allowed        Paid         Paid
ACL INC                        Unsecured          18.00           NA              NA            0.00       0.00
Alverno Hme Med Equip          Unsecured          18.00           NA              NA            0.00       0.00
CERASTES LLC                   Unsecured            NA         779.16          779.16          41.27       0.00
CHASE BANK                     Unsecured         687.00           NA              NA            0.00       0.00
CHECK N GO                     Unsecured      1,000.00         348.40          348.40          18.45       0.00
DUVERA FINANCIAL               Secured           150.00        150.00          150.00        150.00        0.00
DUVERA FINANCIAL               Unsecured         850.00           NA              NA            0.00       0.00
FRANCISCAN ALLIANCE            Unsecured      1,250.00            NA              NA            0.00       0.00
IGS ENERGY                     Unsecured         200.00        113.56          113.56           6.01       0.00
IGS ENERGY                     Unsecured            NA         113.56            0.00           0.00       0.00
ILLINOIS BELL TELEPHONE CO     Unsecured         870.00      1,518.79        1,518.79          80.44       0.00
LVNV FUNDING                   Unsecured         327.00        233.31          233.31          12.36       0.00
MedSource                      Unsecured         103.00           NA              NA            0.00       0.00
NUMARK CREDIT UNION            Unsecured         500.00           NA           549.85          29.12       0.00
NUMARK CREDIT UNION            Secured        1,000.00       1,549.85        1,000.00      1,000.00      41.29
Open Advanced MRI              Unsecured          99.00           NA              NA            0.00       0.00
PREMIER BANK CARD              Unsecured         405.00        405.27          405.27          21.46       0.00
Professional Clinical Labs     Unsecured          26.00           NA              NA            0.00       0.00
SPECIALTY PHYSICIANS           Unsecured         569.00           NA              NA            0.00       0.00
Target                         Unsecured          25.00           NA              NA            0.00       0.00
TITLE LENDERS                  Unsecured         800.00        724.17          724.17          38.35       0.00
VERIZON                        Unsecured          55.00        230.80          230.80          12.22       0.00
WEBBANK/FINGERHUT              Unsecured         547.00        594.22          594.22          31.47       0.00
Wellgroup Health Partners      Unsecured         354.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-18360         Doc 44      Filed 01/07/19 Entered 01/07/19 08:45:38                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00              $0.00
       Mortgage Arrearage                                     $0.00              $0.00              $0.00
       Debt Secured by Vehicle                            $1,000.00          $1,000.00             $41.29
       All Other Secured                                    $150.00            $150.00              $0.00
 TOTAL SECURED:                                           $1,150.00          $1,150.00             $41.29

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                              $5,497.53            $291.15              $0.00


Disbursements:

         Expenses of Administration                             $4,017.56
         Disbursements to Creditors                             $1,482.44

TOTAL DISBURSEMENTS :                                                                        $5,500.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/07/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
